Case: 2:21-cv-00050-WOB-CJS Doc#:1 Filed: 04/12/21 Page: 1 of 7 - Page ID#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF KENTUCKY

 

COVINGTON DIVISION
TERRELL WINBUSH )
)
Plaintiff, )
Vv. )
)

ALPLA, INC. ) Civil Action No.

)
Defendant. )
)

NOTICE OF REMOVAL

 

PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,
Defendant ALPLA, Inc. (“Defendant”) hereby removes this action from the Kenton County
Circuit Court, Commonwealth of Kentucky (“State Court’), in which court the cause of action
was filed, to the United States District Court for the Eastern District of Kentucky, Covington
Division. In support thereof, Defendant states as follows:

1. Defendant exercises its right under the provisions of 28 U.S.C. §§ 1332, 1441,
and 1446 to remove this case from the State Court, in which the case was filed under the name
and style, Terrell Winbush v. ALPLA, Inc., Kenton County Circuit Court, Division III,
Commonwealth of Kentucky, Case No. 21-CI-00320.

2. 28 U.S.C. § 1441(a) provides that “any civil action brought in a State court of
which the district courts of the United States have original jurisdiction may be removed by the
defendant or the Defendant to the district court of the United States for the district and division
embracing the place where such action is pending.”

3. This is a civil action that was instituted in the State Court, and has not been tried.

16377616v1
Case: 2:21-cv-00050-WOB-CJS Doc#:1 Filed: 04/12/21 Page: 2 of 7 - Page ID#: 2

4. Plaintiff Terrell Winbush (‘Plaintiff’) filed a Complaint against Defendant in the
State Court on or about February 26, 2021 and an Amended Complaint (the “Amended
Complaint”) on or about March 18, 2021. A true and correct copy of the Summons, Complaint,
Amended Complaint with Exhibit, tendered agreed Order of Dismissal and Order of Partial
Dismissal served on Defendant and filed with the Kenton County Circuit Court is attached hereto
as Exhibit A.

5. Defendant was served copies of a Summons and the Amended Complaint on
March 23, 2021.

DIVERSITY JURISDICTION

6. This Court has original subject matter jurisdiction over this action under 28
U.S.C. § 1332 because Plaintiff and Defendant are citizens of different states and the matter in
controversy exceeds $75,000, exclusive of interest and costs.

Complete Diversity of Citizenship

7. Plaintiff is a citizen of Ohio. (See Exhibit A, Amended Complaint at Para. 1.)

8. Defendant is a Georgia corporation with its principal office in Georgia. (See id. at
Para. 2.)
9. Accordingly, there is complete diversity of citizenship.

Amount in Controversy
10. The amount in controversy exceeds $75,000, exclusive of interest and costs.
11. Although Plaintiff's Amended Complaint does not explicitly state the amount of
damages he seeks, “[t]he assertion[s] in [this] initial pleading[] and attached evidence permit the

Court to find that it is more likely than not that the amount in controversy exceeds $75,000.”

16377616v1
Case: 2:21-cv-00050-WOB-CJS Doc#:1 Filed: 04/12/21 Page: 3 of 7 - Page ID#: 3

Shupe v. Asplundh Corp., No. 12-286-KKC, 2013 WL 647504, at *2 (E.D. Ky. Feb. 21,
2013), aff'd sub nom., 566 F. App’x 476 (6th Cir. 2014).

12. Indeed, this Court has held that where (as here) claims are brought under
KRS § 344 by a former employee seeking lost pay, attorneys’ fees, and emotional damages, the
$75,000 threshold can be satisfied even if the complaint does not state the amount of damages
sought. See Shupe, 2013 WL 647504, at *2 (“Shupe claims discrimination and retaliation in
violation of the Kentucky Civil Rights Act, KRS § 344.010 et seq. If successful on this claim,
Shupe may recover actual damages, including damages for back pay, front pay, lost benefits,
humiliation and embarrassment, and attorney’s fees. . . . Shupe also seeks damages for
humiliation and embarrassment and may recovery attorneys’ fees under the statute, and so these
may be considered when determining the amount in controversy. . . . Based on these combined
damages—back pay, front pay, humiliation and embarrassment, and attorney’s fees—the Court
is satisfied that the amount in controversy more likely than not meets the statutory requirement
for federal jurisdiction.”).

13. Notably, in Shupe, the defendant provided evidence that the former employee
worked a full schedule at $15.00 per hour. See id. Based on simple math, the Court determined
that “[i]n this case, back pay alone would total more than $68,000 if trial occurs by September
2013.” See id. (“When determining the amount of controversy, courts have considered the
amount of back pay actually sought, not just the back pay accrued at the time of filing.”’)

14. Moreover, the Shupe court pointed out that the former employee was seeking
damages for humiliation and embarrassment as well as attorney’s fees. See id. “Based on these
combined damages,” the court was “satisfied that the amount in controversy more likely than not

meets the statutory requirement for federal jurisdiction.” See id.

-3-

16377616v1
Case: 2:21-cv-00050-WOB-CJS Doc#:1 Filed: 04/12/21 Page: 4 of 7 - Page ID#: 4

15. Like the employee in Shupe, Plaintiff was employed on a full-time basis (working
between 36 and 40 hours per week), and Plaintiff earned $18.62 per hour at the date of his
termination — more than the plaintiff in Shupe. (See Declaration of L. Rose attached hereto as
EXHIBIT B.) Accordingly, at the time of Plaintiff's termination on July 1, 2019, he was earning
anywhere between $34,856.64 and $38,729.60! per year depending on his weekly schedule. (See
id.)

16. In all likelihood, this case would not be tried until late 2021 or early 20272.
Because Plaintiff was terminated on July 1, 2019, by the time of trial, Plaintiff's claims for
wages will be near or above the $75,000 amount-in-controversy threshold. Additionally, when
factoring in the value of attorneys’ fees and damages claimed for “emotional distress and mental
anxiety” (see Amend. Compl. at Paras. 18 and 22), it is “more likely than not” that the amount in
controversy exceeds $75,000 in this case.

PROCEDURAL COMPLIANCE

17. In accordance with the requirements of 28 U.S.C. § 1446(b), this Notice of
Removal is filed within thirty (30) days after the receipt by Defendant of a copy of the summons
and the initial pleadings setting forth the claim for relief on which this removal is based.

18. Pursuant to 28 U.S.C. § 1441 et seq., the right exists to remove this case from the
State Court, to the United States District Court for the Eastern District of Kentucky, Covington

Division, which embraces the place where the action is pending.

 

1 In calculating this annual amount, Defendant used the following formula: (Hourly Rate *
Hours Worked Per Week * 52 Weeks). Cf Shupe, 2013 WL 647504, at *2

-4-

16377616v1
Case: 2:21-cv-00050-WOB-CJS Doc#:1 Filed: 04/12/21 Page: 5 of 7 - Page ID#: 5

19. The United States District Court for the Eastern District of Kentucky, Covington
Division, embraces the county in which the state court action is now pending, and thus, this
Court is a proper venue for this action pursuant to 28 U.S.C. § 90(a)(2).

20. No previous application has been made for the relief requested herein.

21. Pursuant to the provisions of 28 U.S.C. § 1446(a), attached as Exhibit A is a copy
of the Amended Complaint bearing Case No. 21-CI-00320, filed in the State Court.

22. There are no other Defendants in this action.

23. Written notice of the filing of this Notice of Removal will be served upon
Plaintiff's counsel, via process server at the address listed in the Amended Complaint.

24. _ A true and correct copy of this Notice of Removal will be filed with the clerk of
the State Court, as required by law, and served upon Plaintiff's counsel. See 28 U.S.C.
§ 1446(d).

25. By removing this case from State Court to this Court, Defendant does not waive
any available defenses or admit any of the allegations made in Plaintiff's Amended Complaint.

WHEREFORE, Defendant hereby removes this case from the State Court to this Court.

Respectfully submitted, this 12th day of April, 2021.

16377616v1
Case: 2:21-cv-00050-WOB-CJS Doc#:1 Filed: 04/12/21 Page: 6 of 7 - Page ID#: 6

16377616v1

STURGILL, TURNER, BARKER & MOLONEY,

PLLC

By:

/s/ Jessica R. Stigall

 

Joshua M. Salsburey

Jessica R. Stigall

333 West Vine Street, Suite 1500
Lexington, KY 40507
Telephone: (859) 255-8581
Telecopier: (859) 231-0851
jsalsburey@sturgillturner.com

jstigall@sturgillturner.com

ARNALL GOLDEN GREGORY LLP

By:

/s/ Henry M. Perlowski
Henry M. Perlowski

Georgia Bar No. 118715
(pro hac vice forthcoming)
henry.perlowski@agg.com

Edward P. Cadagin
Georgia Bar No. 647699
(pro hac vice forthcoming)
edward.cadagin@agg.com

171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363
Telephone: 404-873-8500
Facsimile: 404-873-8501

Counsel for Defendant
Case:

2:21-cv-00050-WOB-CJS Doc #:1 Filed: 04/12/21 Page: 7 of 7 - Page ID#: 7

CERTIFICATE OF SERVICE

I hereby certify that on this 12th of April, 2021, a copy of the above pleading was served

via the District Court ECM/ECF system, and by first class United States mail, postage prepaid,
on the following counsel of record:

16377616v1

Anthony J. Bucher

BONAR, BUCHER, & RANKIN, PSC
3611 Decoursey Avenue

Covington, Kentucky 41015
(859)431-3333
tbucher@lawatbdb.com

Counsel for Plaintiff

/s/ Jessica R. Stigall
Jessica R. Stigall
